DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 18-25 are objected to because of the following informalities.  Appropriate correction is required.
In claim 18, line 4, the phrase “an obstacle type signal” should be changed to -- the obstacle type signal --.  
In claim 19, line 5, it appears the phrase “the reception unit” should be changed to -- the reception space -- since there is no claiming of “the reception unit” beforehand.
In claim 20, it appears this claim should be depended upon claim 19 to provide proper antecedent basis for the phrase “the liquid water”.  In line 5, it appears a word or a phrase is missing between the phrases “the calculation unit” and “water film thickness”.
In claim 21, line 20, the phrase “the predetermined projection angle” should be changed to -- the projection angle -- to provide proper antecedent basis.  In line 26, the phrase “the gravity line” should be changed to -- a gravity line --.  In line 27, the phrase “the gravity line” should be changed to -- a gravity line --.  
In claim 22, line 22, the phrase “the predetermined projection angle” should be changed to -- the projection angle -- to provide proper antecedent basis.  In line 34, the phrase “the gravity line” should be changed to -- a gravity line --.  In line 35, the phrase “the gravity line” should be changed to -- a gravity line --.  
In claim 25, line 2, the phrase “the user” should be changed to -- an user --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, line 28, the phrase “the top receiving unit” lacks antecedent basis.  In line 28, the phrase “the obstacle thickness” lacks antecedent basis.  Furthermore, there is no mentioning of how this obstacle thickness is determined beforehand (e.g. expression for obstacle thickness is claimed in claim 6).  Please clarify.
In claim 22, line 36, the phrase “the top receiving unit” lacks antecedent basis.  In line 36, the phrase “the obstacle thickness” lacks antecedent basis.  Furthermore, there is no mentioning of how this obstacle thickness is determined beforehand (e.g. expression for obstacle thickness is claimed in claim 6).  Please clarify.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Hoare, Deeks, Owen, Williams, Ghannam, Yassan, are related to system for determining a sunken car.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861